            Case 1:20-cv-03401-PAE Document 115 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    SHVETA KAKAR KURTZ, DANIEL L. KURTZ,
    A.K. KURTZ, a minor child, and M.K. KURTZ,
    a minor child,                                                       20 Civ. 3401 (PAE)

                                         Plaintiffs,                            ORDER
                          -v-

    DAVID HANSELL, as the duly appointed
    Commissioner of the New York City Administration
    For Children’s Services, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

         On September 23, 2020, additional defendants filed a motion to dismiss the complaint

under Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff

has 21 days after the service of a motion under Rule 12(b) to amend the complaint once as a

matter of course. Additionally, under Rule 15 (a)(2), a plaintiff may amend the complaint with

written leave of Court.

         Accordingly, consistent with the Court’s prior orders, see Dkts 102, 104, plaintiffs shall

file any amended complaint by October 9, 2020, for which the Court hereby grants leave. No

further opportunities to amend will ordinarily be granted. If plaintiffs do amend, by October 30,

2020, each defendant shall: (1) file an answer; (2) file new motion to dismiss; or (3) submit a

letter to the Court, copying plaintiff, stating that they rely on the previously filed motion to

dismiss.1



1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiffs’
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
         Case 1:20-cv-03401-PAE Document 115 Filed 09/23/20 Page 2 of 2




       If no amended complaint is filed, plaintiffs’ deadline to respond to all motions to dismiss

remains October 9, 2020. Defendants’ replies, if any, shall be served by October 30, 2020. At

the time any reply is served, the moving party shall supply the Court with courtesy copies of all

motion papers via email to EngelmayerNYSDChambers@nysd.uscourts.gov.



       SO ORDERED.


                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: September 23, 2020
       New York, New York




                                                  2
